Scouchman, J.
The summons and complaint were served upon Thomas A. Lee on March 10, 1899. He admits that on and prior to February 2, 1899, he was the president of the defendant corporation, but alleges that on that day an election was held, at' which he was not elected to any of the offices specified in subdivision 3 of section 431 of Code, but he fails to state whether any new officers were then elected, or give the names of the newly-elected officers, or that the newly-elected officers ever accepted office- or qualified.
In our judgment Lee should have stated the facts which effected, a change of officers, and whether the new officers qualified and accepted the offices. He will, in law, be the president of the corporation until his successor is elected and has qualified. *652Wamsley v. Horton & Co., 23 N. Y. Supp. 85; Palmer v. Pennsylvania Co., 35 Hun, 369.
■ Order appealed, from affirmed, with costs and disbursements..
O’Dwyeb, J., concurs.
Order affirmed, with costs and disbursements.